Citation Nr: 1825060	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  11-24 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for type II diabetes mellitus, to include as a result of exposure to certain herbicide agents.

2. Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vanessa Rudolph, Attorney


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1967 to August 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions of the Montgomery, Alabama and Huntington, West Virginia Regional Offices (ROs) of the Department of Veterans Affairs (VA).

As an initial matter, the Board notes that the issues certified to the Board are characterized as stemming from a June 2009 rating decision.  However, a review of the record indicates that the claims for service connection for diabetes and hypertension currently on appeal stem from a December 2002 rating decision of the Montgomery RO.  The Veteran followed all the necessary procedures and perfected a timely substantive appeal by filing a VA Form 9 in May 2004.  His appeal then proceeded until it was stayed pending the resolution of Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  After Haas was decided, the Veteran was notified via letter that the stay was lifted and requested to provide further information regarding the nature of his naval service.  When the Veteran replied to this letter, the Huntington RO interpreted his reply as a request to reopen the diabetes and hypertension claims denied in December 2002, and issued a rating decision reopening and denying those claims in June 2009.  The Montgomery RO interpreted the Veteran's further communications in response to the June 2009 rating decision as a Notice of Disagreement, issued a Statement of the Case, and prompted the Veteran to perfect a second appeal by filing a new Form 9.

However, the June 2009 rating decision was the first adjudication of the Veteran's claims, which had remained active during the Haas stay, since the resolution of Haas.  Consequently, the Board finds that this appeal stems from the original 2002 claim and rating decision.

Despite the fact that the Huntington RO issued a rating decision in 2009, jurisdiction of the claims file remains with the Montgomery RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for type II diabetes mellitus, contending that he was exposed to Agent Orange in service.  The Board observes that substantial evidentiary development has been accomplished with regard to the possibility of the Veteran's exposure to certain herbicide agents as a result of his service aboard the USS Arlington in 1968 and 1969.  The Arlington's command history establishes that she was in the Gulf of Tonkin and the coastal waters of the Republic of Vietnam at various times in 1968 and 1969.  This service does not qualify as "Service in the Republic of Vietnam" as that term is defined in 38 C.F.R. § 3.307(a)(6)(iii) (2017).  Consequently, the record does not support that the Veteran's service meets the criteria to qualify for the presumption that he was exposed to certain herbicide agents, including Agent Orange.  Id.  However, in January 2018 argument submitted to the Board, the Veteran's attorney argued that the evidence supports actual exposure to Agent Orange when the Veteran's vessel made port at Subic Bay in the Republic of the Philippines.  While the evidence does not yet establish the actual exposure, additional inquiry might.  Therefore, on remand the RO should obtain any outstanding personnel service records and conduct such other research as may be appropriate to investigate this possibility.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any of the Veteran's military personnel records that are not already associated with the claims file and conduct any appropriate additional research necessary to investigate the Veteran's theory that he was actually exposed to herbicide agents when his vessel made port at Subic Bay, Republic of the Philippines.

2. After the above records development is completed, make a formal finding as to whether the Veteran was exposed to certain herbicide agents while in service.  

3. If it is established that the Veteran was exposed to certain herbicide agents while in service, schedule the Veteran for a VA examination with an appropriate examiner to provide an opinion as to the nature and etiology of the Veteran's hypertension.  The examiner is requested to specifically answer the following questions:

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension is etiologically related to his exposure to herbicide agents in service?  The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for hypertension as due to herbicide exposure.  However, an opinion is nevertheless required to address the likelihood that this Veteran's hypertension is related to his herbicide agents exposure given his medical history, family history, risk factors, etc.

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension is caused or aggravated (worsened to any extent) by the Veteran's diabetes?

The examiner should provide a complete rationale for each opinion provided.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.
4. Once the above development has been completed, review the file to determine that all the development described above is complete and adequate.  Undertake any additional development that may be indicated as a result of the development described above.  Then readjudicate the claim.  To the extent that any claim remains denied, or less than the full benefit sought is granted, provide the Veteran with an appropriate Supplemental Statement of the Case and provide him and his attorney the appropriate time to respond.  Then, if the file is otherwise in order, return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

